Case: 17-60187      Document: 00514571204         Page: 1    Date Filed: 07/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-60187                  United States Court of Appeals

                                  Summary Calendar
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 25, 2018

GOVINDPREET SINGH,                                                  Lyle W. Cayce
                                                                         Clerk
                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 058 411


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Govindpreet Singh, a native and citizen of India, petitions this court for
review of the decision of the Board of Immigration Appeals (BIA) dismissing
his appeal from the decision of the immigration judge (IJ) denying Singh’s
applications for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). Singh contends that the IJ’s and the BIA’s
adverse credibility determination was not supported by substantial evidence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60187    Document: 00514571204     Page: 2   Date Filed: 07/25/2018


                                 No. 17-60187

and that he corroborated his credible testimony with documentary evidence
that was not sufficiently considered. Singh presents no argument on the denial
of his request for relief under the CAT, and any challenge to that denial of
relief is waived. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Where, as here, the BIA approved of and relied upon the IJ’s decision, in
addition to providing its own review of the evidence and the law, we have
authority to review both the BIA’s and the IJ’s decisions. Wang v. Holder, 569
F.3d 531, 536 (5th Cir. 2009). We review factual findings, including credibility
determinations, for substantial evidence. Id. Under this highly deferential
standard, our court will not reach a different result unless “the evidence is so
compelling that no reasonable factfinder could reach a contrary conclusion.”
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      The IJ’s and the BIA’s adverse credibility determinations were based on
specific inconsistencies and discrepancies among Singh’s testimony, his
application for relief from removal, and the documentary evidence he
submitted. The first, and most glaring, inconsistency was between Singh’s
written statement that he was beaten during an August 2012 incident and his
testimony indicating that he merely assumed he was beaten because of pain in
his leg. He argues here that his assumption that he was beaten was consistent
with his written statement that he had been beaten, and he argues that the IJ
failed to explore possible reasons for the inconsistency. We do not consider the
challenge to this particular inconsistency because the arguments Singh
presents here are not the same as the argument he presented to the BIA. See
8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009).
      Singh’s challenge to the other two inconsistencies specifically mentioned
by the IJ and the BIA is unavailing. The adverse credibility determinations
are substantially reasonable and supported by the record. See Wang, 569 F.3d
2
    Case: 17-60187    Document: 00514571204    Page: 3   Date Filed: 07/25/2018


                                No. 17-60187

at 539-40.   Because Singh has not shown that, under the totality of the
circumstances, the evidence is so compelling that no reasonable factfinder
could fail to find him credible, we defer to the IJ’s and the BIA’s adverse
credibility determinations. See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197
(5th Cir. 1996). In the light of the adverse credibility determinations, Singh
has not shown that the BIA erred in affirming the IJ’s denial of his requested
relief from removal. See Dayo v. Holder, 687 F.3d 653, 657-59 (5th Cir. 2012).
Because Singh’s lack of credibility is an adequate ground for upholding the
BIA’s decision, we need not address the alternative holding that Singh could
reasonably relocate within India and thus would not be eligible for asylum even
if he had been found credible. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
      Accordingly, Singh’s petition for review is DENIED.




                                      3